Citation Nr: 0313488	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder on 
a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
service connection for a skin disorder, both on a direct 
basis and as due to exposure to Agent Orange.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in August 
1997, it was remanded to the RO for further development, to 
include attempting to procure any outstanding service medical 
records, VA treatment records, and private treatment records, 
and scheduling the veteran for a VA dermatological 
examination.  At that time of this remand, the Board 
determined that, as the veteran had presented two distinct 
theories regarding the incurrence of his skin disorder, his 
theory of herbicide-related incurrence and his theory of 
direct service incurrence were most appropriately addressed 
as separate issues, as listed on the cover page of this 
decision. 

The veteran's claims were again forwarded to the Board in 
March 2001, at which time a remand was again determined to be 
required.  At that time, the Board found that the RO's 
compliance with the terms of the August 1997 Board remand was 
insufficient, and again remanded the veteran's claims to the 
RO for essentially the same development.  The Board finds 
that the RO has complied with the remand requirements to the 
extent possible.  The case is now before the Board for 
appellate consideration.

The Board notes that during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
1997, the veteran raised the issue of service connection for 
a dental disorder.  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's skin disorders, which include seborrheic 
dermatitis and possible tinea pedis, may not be presumptively 
service connected under the provisions of 38 C.F.R. 
§ 3.309(e).

3.  The veteran served in Vietnam during the Vietnam Era; as 
such, his exposure to Agent Orange is conceded.

4.  The veteran has not presented any competent medical 
evidence which indicates that his current skin disorders, 
diagnosed as seborrheic dermatitis and possible tinea pedis, 
are related to inservice exposure to Agent Orange or any 
other event of service origin.


CONCLUSION OF LAW

The veteran's skin disorders were neither incurred in nor 
aggravated by his active duty military service, may not be 
presumed to have been incurred during such service, and are 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claims, as well as notice 
of the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in March 1994, in the 
statement of the case (SOC) issued in November 1994, in the 
supplemental statements of the case (SSOCs) issued in April 
1999 and February 2003, in the Board remands dated in August 
1997 and March 2001, at the time of a Travel Board hearing in 
January 1997, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in an initial letter to 
the veteran in March 1993 he was advised that the requested 
evidence must be received within a year of the letter and in 
a lengthy letter to the veteran dated in April 2001, the RO 
advised the veteran of the recent enactment of the VCAA, and 
provided him with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The veteran was again furnished with the laws and regulations 
relating to the VCAA in the SSOC issued to him in February 
2003.  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues, including the conducting of a VA examination to 
consider whether there is a nexus between his skin disorder 
and service, has been identified and obtained.  The evidence 
of record includes the veteran's military medical records 
(with the exceptions which shall be discussed below), his 
entire military personnel records jacket, post-service VA 
examination reports and medical opinions, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in January 1997, 
and a transcript of this testimony has been associated with 
the veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence, which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because laypersons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's claims file reveals that while 
medical records for the veteran's period of reserve service 
as well as his service personnel records are of record, the 
service medical records for the veteran's period of active 
duty service from July 1969 to July 1971 are not contained in 
the veteran's claims file.  As will be explained in more 
detail below, VA has been unable to obtain these service 
medical records, despite extensive and repeated efforts.

Relevant post-service evidence includes the report of a VA 
Agent Orange examination conduced in October 1994.  At that 
time, the veteran reported that he had been exposed to Agent 
Orange while serving in Vietnam on multiple occasions.  He 
reported that he had suffered from chronic dermatitis ever 
since the time of this exposure, involving skin eruptions on 
the scalp, ears, hands and feet.  The examiner referenced the 
VA dermatological examination conducted on the same day for 
further information, including medical findings and 
diagnoses.  

At the time of the VA dermatological examination, also 
conducted in October 1994, the veteran complained of scaling 
on various parts of his body since leaving Vietnam in 1971.  
He reported that he had gone to a private doctor who gave him 
cream to use, which only provided slight improvement.  He 
complained primarily of skin problems on the right hand, on 
the scalp behind both ears, and on both feet.  He reported 
that all areas were itchy, and occasionally bled if picked.  
He reported that these problems were worse in summer heat.  
On physical examination, the veteran had minimal scaling of 
the scalp/ears area, diffuse erythema/scaling over the right 
hand, and prominent lines on the feet with 
xerosis/scaling/deep vesicular lesions.  The examiner 
rendered diagnoses of mild seborrheic dermatitis of the 
scalp/ears and a fungal infection of the hands and feet.

In January 1997, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, the veteran reported that he had suffered from skin 
problems ever since his service in Vietnam, consisting 
primarily of scaling on his hands and head.  He stated that 
he had received treatment for his skin problems on 
approximately three occasions at the VA Medical Center (VAMC) 
located at 23rd Street in New York City.  He reported that 
the medical personnel there did "all kinds of tests" and 
told him that if there was a problem, they would let him know 
and treat it.  However, they never told him there were any 
problems, and never gave him any medications.  He stated that 
while in Vietnam, he was given a cream medication to use, and 
he stated that this was for dry skin "because it used to dry 
out so quick and it would crack."  He stated that he never 
had any skin problems prior to service entry.  He also stated 
that he presently used a salve, which he used as needed for 
his skin problems.  He reported that he was treated "a 
couple of times" by private doctors approximately one year 
after leaving service, who gave him creams to moisturize his 
hands.  Although the veteran did not state the names of these 
physicians, the veteran's representative stated that the 
veteran had been given release of information forms, and that 
the veteran was going to try to obtain the names of these 
doctors and turn the completed forms in to VA.  When asked if 
any doctors had ever related his skin problems to Agent 
Orange exposure in service, the veteran testified that no one 
had done so.  The veteran also clarified that the medication 
he was given in service was not a cream but Calamine lotion.  
He also stated that the private doctors he went to after 
service were at a local clinic, but that he did not know the 
clinic name.  He reported that the doctors there did not 
diagnose any specific skin disorders, but instead, "kept 
saying the same thing everybody[] else had been telling me 
all along is that I had dry skin."  He reported that he was 
given prescription creams by these doctors at first, but 
eventually just bought his own over-the-counter creams to put 
on his hands.  He reported that the first time he sought VA 
treatment for his skin problems was in approximately 1993, at 
which time he was again told that he had an unspecified 
"skin problem."  He indicated that this VA treatment was at 
about the time of his VA dermatological examination (and 
indeed it appears to the Board that this examination 
constituted the "treatment" he referred to, since the 
examination report referenced the veteran's past medical 
treatment history, including past private treatment, but did 
not note any prior VA treatment).  He again repeated that no 
doctor had ever told him that his skin problems were in any 
way related to Agent Orange exposure in service.  The Board 
observes that the undersigned Veterans Law Judge ordered that 
the record be held open for a period of 30 days to allow the 
veteran to submit completed release of information forms in 
favor of his private doctors to VA.  However, no such forms 
were ever provided to VA by the veteran.  

In August 1997, the Board remanded the veteran's claims to 
the RO for additional development.  Specifically, the Board 
noted that in its March 1994 rating decision, the RO stated 
that the veteran's service medical records had been reviewed 
and considered.  However, the service medical records for the 
veteran's period of active duty service were not contained in 
his claims file.  Therefore, the Board, noting that it was 
unclear whether the veteran's service medical records had not 
been obtained by the RO or had been obtained but had 
subsequently been misplaced, determined that a remand was in 
order to attempt to obtain the veteran's complete service 
medical records.  In addition, the Board also noted that, in 
light of the veteran's hearing testimony, it appeared that 
additional private and VA medical records existed which had 
not yet been obtained by VA.  The Board thus instructed the 
RO to contact the veteran in order to obtain information 
pertaining to all post-service medical treatment he had 
received for his claimed skin disorder, and, after obtaining 
all necessary releases, to attempt to obtain any records 
identified by the veteran.  Finally, the Board instructed the 
RO to schedule the veteran for a VA dermatological 
examination to address the etiology of any skin disorders 
present.

The RO sent a request for the veteran's service medical 
records from July 1969 to July 1971 to the National Personnel 
Records Center (NPRC) in October 1998, and again in February 
1999.  The RO enclosed several documents, including a NA Form 
13075, Questionnaire About Military Service and a DD Form 
214, Armed Forces of the United States Report of Transfer or 
Discharge, in an effort to assist the NPRC in its search.  In 
responses received by VA in November 1998 and March 1999, the 
NPRC indicated that all of the veteran's available service 
medical records had been forwarded to the RO in May 1993.  
The Board observes that the medical records date-stamped as 
having been received by the RO at that time include only the 
veteran's medical and dental records for his period of 
reserve duty in the late 1980s.  However, the NPRC located 
and forwarded the veteran's service personnel records to the 
RO in November 1998, which confirm the veteran's presence in 
the Republic of Vietnam from January 1970 to November 1970.

In addition, in October 1997 the RO sent a letter to the 
veteran requesting that he provide VA with the names and 
addresses of all medical care providers, both VA and non-VA, 
which had treated him for his skin disorder after discharge.  
The RO enclosed several copies of VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for the veteran to complete 
and return in order to allow VA to request these records for 
the veteran.  To date, the veteran has not responded to this 
request.

The veteran's claims were subsequently forwarded from the RO 
to the Board, which again remanded this matter to the RO in 
March 2001.  At that time, the Board found that while the RO 
had attempted to comply with the development required by the 
Board in its earlier remand, the development was incomplete.  
Specifically, the Board determined that further efforts 
should be made to locate the veteran's service medical 
records for his period of active duty service and, if they 
could not be located, that written documentation to that 
effect be associated with the veteran's claims file.  Also, 
the Board determined that the veteran should be afforded an 
additional opportunity to identify any potential sources of 
treatment records to assist with developing his claim.  In 
addition, the Board determined that, after these efforts had 
been exhausted, the RO should schedule the veteran for a VA 
dermatological examination to determine the etiology, nature 
and extent of his claimed skin disorder.

In response, in April 2001 the RO sent the veteran another 
letter asking him to complete and return enclosed VA Forms 
21-4142 for all non-VA health care providers which had 
treated him for his skin disorder since service in order to 
allow VA to request these records.  The letter also informed 
the veteran that VA would obtain all treatment records from 
any VA facilities which had provided treatment, and asked the 
veteran to inform VA of all such treatment.  Finally, the 
veteran was notified that if he could obtain any of these 
records himself for submission to VA, then he should do so in 
order to speed up the completion of his claim development.  
To date, the veteran has not responded to this letter.

In addition, in May 2001 the RO again contacted the NPRC and 
requested that they furnish all service medical records for 
the veteran from July 1969 to July 1971.  This request 
specified that any response indicating that no records were 
found needed to be in writing.  In a written response 
received by VA in July 2001, the NPRC indicated that no 
service medical records for the specified dates could be 
found, and that all military medical records for the veteran 
had been forwarded to VA in May 1993.

In November 2002 the veteran underwent the required VA 
dermatological examination.  At that time, physical 
examination revealed skin abnormalities of the palms, feet, 
scalp, and glabella.  The final diagnoses rendered included 
possible tinea pedis and seborrheic dermatitis.  The examiner 
then offered the following medical opinion:

The patient's dermatologic problem is not 
related to herbicide exposure.  The 
dermatologic problems that have been 
shown to be related to herbicide exposure 
include chloracne [and] porphyria cutanea 
tarda.  The patient has seborrheic 
dermatitis and possible tinea pedis (the 
KOH prep is negative, since he has been 
using antifungal creams).

Following a review of this examination report, the RO 
determined that the report was insufficient for rating 
purposes for two reasons.  First, while there was evidence 
that the veteran's claims file had been transferred to the VA 
examiner's facility prior to the time of the examination, the 
examiner had noted that the veteran's claims file was not 
available to him in conjunction with his examination and 
opinion.  Second, while the examiner had commented on the 
claimed link between the veteran's skin disorder and 
herbicide exposure, the examiner had not opined as to the 
likelihood that the veteran's skin disorder was directly 
linked to service.

In December 2002, the examiner who had performed the November 
2002 dermatological examination of the veteran issued an 
addendum report.  In this report, he specified that the 
veteran's claims file was available and had been reviewed as 
requested.  He then stated that "Review of veteran's in 
service records reveals no complaints of a rash, thus there 
is no evidence that the skin disorder was related to his 
active military service."

In analyzing the veteran's claims, the Board initially 
observes that, under the provisions of 38 C.F.R. § 3.309(e) 
(2002), if a veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Further, according to 38 C.F.R. § 3.307(a)(6)(iii), 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  Id.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Moreover, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
disorders:  hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than chronic lymphocytic 
leukemia); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (other than 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-641 
(2003).    

Since the veteran's claimed skin disorders, which include 
seborrheic dermatitis and possible tinea pedis, are not 
included in the listing of disorders which may be 
presumptively linked to Agent Orange exposure in service, 
actual evidence that the disabilities are related to Agent 
Orange exposure is required in order to establish the 
veteran's claim.

The only medical evidence which addresses the issue of 
whether there is a link between the veteran's inservice 
exposure to Agent Orange, which the Board has already 
conceded, and his skin disorders consists of the medical 
opinion provided by the VA examiner in November 2002.  This 
opinion not only fails to support the link asserted by the 
veteran, but also directly refutes it ("The patient's 
dermatologic problem is not related to herbicide exposure").

Furthermore, there is no competent medical evidence which 
otherwise relates the veteran's current skin disorders 
directly to service.  Again, the only opinion addressing this 
issue is the opinion of the VA examiner who conducted the 
November 2002 dermatological examination, who concluded that, 
following a review of all the available evidence, there was 
"no evidence that the [veteran's] skin disorder was related 
to his active military service."  Furthermore, the Board 
notes that the veteran himself testified that no doctors had 
ever related his skin problems to service, to include his 
exposure to Agent Orange.  On the contrary, he testified that 
physicians both in service and afterward had told him "all 
along" that he was simply suffering from dry skin.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current skin disorders are related in any way to service, 
to include exposure to Agent Orange while in the military.  
In his notice of disagreement, received by VA in May 1994, 
the veteran argued forcefully that his skin disorder is 
"related to the South Vietnam herbicides that were used 
during my tour of duty."  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his current skin disorders.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current skin 
disorders are related to his exposure to Agent Orange while 
in the military cannot be accepted as competent evidence of 
such a nexus, or link.

Accordingly, because the competent medical evidence of record 
is against any connection between the veteran's skin 
disorders and his inservice Agent Orange exposure, or any 
other incident of service, the preponderance of the evidence 
is against his claims for service connection for a skin 
disorder, both as due to exposure to Agent Orange and on a 
direct basis, and his claims for this benefit must be denied.


ORDER

Service connection for a skin disorder due to exposure to 
Agent Orange is denied.

Service connection for a skin disorder on a direct basis is 
denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

